      Case 2:21-cv-00087-DGC Document 1 Filed 01/15/21 Page 1 of 16




1    Ignacio Hiraldo, Esq.
     (pro hac vice)
2    IJhiraldo@Hiraldolaw.com
     IJH Law
3    1200 Brickell Ave. Suite 1950
     Miami, FL 33131
4    E: IJhiraldo@IJhlaw.com
     T: 786-496-4469
5
     Attorney for Plaintiff and the Proposed Class
6

7

8
9

10

11

12

13

14

15
                             UNITED STATES DISTRICT COURT
16                               DISTRICT OF ARIZONA
17   Megan Jacksen,                                  Case No.
     individually and on behalf of all others
18   similarly situated,                             CLASS ACTION COMPLAINT
19              Plaintiff,
                                                     JURY TRIAL DEMANDED
20   vs.
21   Chapman Automotive Group, LLC, d/b/a
22   Chapman Volkswagen Scottsdale
     Arizona,
23   an Arizona limited liability company,
24              Defendant.
25

26

27

28
                                  CLASS ACTION COMPLAINT
      Case 2:21-cv-00087-DGC Document 1 Filed 01/15/21 Page 2 of 16




1                                CLASS ACTION COMPLAINT
2

3           Plaintiff Megan Jacksen brings this class action against Defendant Chapman
4    Automotive Group, LLC, d/b/a Chapman Volkswagen Scottsdale Arizona (“Defendant”)
5    and alleges as follows upon personal knowledge as to herself and her own acts and
6    experiences, and, as to all other matters, upon information and belief, including
7    investigation conducted by her attorneys.
8                                  NATURE OF THE ACTION
9           1.     This is a putative class action under the Telephone Consumer Protection Act,
10   47 U.S.C. § 227 et seq., (“TCPA”), and its implementing regulations.
11          2.     Defendant operates numerous car dealerships throughout the state of
12   Arizona, including a dealership that goes by the name Chapman Volkswagen Scottsdale
13   Arizona.
14          3.     Defendant also uses an automatic telephone dialing system to send mass
15   automated marketing calls to individuals’ telephones and to solicit individuals even if they
16   have listed their telephone number on the National Do Not Call Registry.
17          4.     Through this action, Plaintiff seeks injunctive relief to halt Defendant’s
18   illegal conduct, which has resulted in the invasion of privacy, harassment, aggravation, and
19   disruption of the daily life of thousands of individuals. Plaintiff also seeks statutory
20   damages on behalf of themselves and members of the Class, and any other available legal
21   or equitable remedies.
22                               JURISDICTION AND VENUE
23          5.     Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations
24   of a federal statute, the Telephone Consumer Protection Act, 47 U.S.C. §§ 227, et seq.
25   (“TCPA”). Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff
26   alleges a national class, which will result in at least one class member belonging to a
27   different state than that of Defendant. Plaintiff seeks up to $1,500.00 (one-thousand-five-
28   hundred dollars) in damages for each call that violates the TCPA, which, when aggregated

                                             2
                                  CLASS ACTION COMPLAINT
      Case 2:21-cv-00087-DGC Document 1 Filed 01/15/21 Page 3 of 16




1    among a proposed class numbering in the tens of thousands, or more, exceeds the
2    $5,000,000.00 (five-million dollars) threshold for federal court jurisdiction under the Class
3    Action Fairness Act (“CAFA”). Therefore, both the elements of diversity jurisdiction and
4    CAFA jurisdiction are present.
5           6.     The Court has personal jurisdiction over Defendant and venue is proper in
6    this District because Defendant directs, markets, and provides its business activities to this
7    District, and because Defendant’s unauthorized marketing scheme was directed by
8    Defendant to consumers in this District, including Plaintiff.
9                                             PARTIES
10          7.     Plaintiff is a natural person who, at all times relevant to this action, was a
11   citizen of the State of Arizona.
12          8.     Defendant is a Michigan corporation whose principal office is located at
13   7455 WEST ORCHID LN, CHANDLER, AZ, 85226, USA. Defendant directs, markets,
14   and provides its business activities throughout the state of Arizona.
15          9.     Unless otherwise indicated, the use of Defendant’s name in this Complaint
16   includes all agents, employees, officers, members, directors, heirs, successors, assigns,
17   principals, trustees, sureties, subrogees, representatives, vendors, and insurers of
18   Defendant.
19                                           THE TCPA
20          10.    The TCPA prohibits: (1) any person from calling a cellular telephone
21   number; (2) using an automatic telephone dialing system (“ATDS”); (3) without the
22   recipient’s prior express consent. 47 U.S.C. § 227(b)(1)(A).
23          11.    The TCPA exists to prevent communications like the ones described within
24   this Complaint.      “Voluminous consumer complaints about abuses of telephone
25   technology—for example, computerized calls dispatched to private homes—prompted
26   Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
27          12.    In an action under the TCPA, a plaintiff must show only that the defendant
28   “called a number assigned to a cellular telephone service using an automatic dialing system

                                              3
                                   CLASS ACTION COMPLAINT
      Case 2:21-cv-00087-DGC Document 1 Filed 01/15/21 Page 4 of 16




1    or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319
2    (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).
3           13.    The Federal Communications Commission (“FCC”) is empowered to issue
4    rules and regulations implementing the TCPA. According to the FCC’s findings, calls in
5    violation of the TCPA are prohibited because, as Congress found, automated or
6    prerecorded telephone calls are a greater nuisance and invasion of privacy than live
7    solicitation calls, and such calls can be costly and inconvenient. The FCC also recognized
8    that wireless customers are charged for incoming calls whether they pay in advance or after
9    the minutes are used. Rules and Regulations Implementing the Telephone Consumer
10   Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014
11   (2003).
12          14.    In 2012, the FCC issued an order further restricting automated telemarketing
13   calls, requiring “prior express written consent” for such calls. See In the Matter of Rules
14   & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838
15   ¶ 20 (Feb. 15, 2012) (emphasis supplied).
16          15.    To obtain express written consent for telemarketing calls, a defendant must
17   establish that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear
18   and conspicuous disclosure’ of the consequences of providing the requested consent….and
19   having received this information, agrees unambiguously to receive such calls at a telephone
20   number the [plaintiff] designates.” In re Rules & Regulations Implementing the Tel.
21   Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶
22   66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).
23          16.    The TCPA regulations promulgated by the FCC define “telemarketing” as
24   “the initiation of a telephone call or message for the purpose of encouraging the purchase
25   or rental of, or investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In
26   determining whether a communication constitutes telemarketing, a court must evaluate the
27   ultimate purpose of the communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814,
28   820 (8th Cir. 2015).

                                               4
                                    CLASS ACTION COMPLAINT
       Case 2:21-cv-00087-DGC Document 1 Filed 01/15/21 Page 5 of 16




1           17.    “Neither the TCPA nor its implementing regulations ‘require an explicit
2    mention of a good, product, or service’ where the implication of an improper purpose is
3    ‘clear from the context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918
4    (9th Cir. 2012)).
5           18.    “‘Telemarketing’ occurs when the context of a call indicates that it was
6    initiated and transmitted to a person for the purpose of promoting property, goods, or
7    services.” Golan, 788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. §
8    64.1200(f)(12); In re Rules and Regulations Implementing the Telephone Consumer
9    Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003 WL 21517853, at *49).
10          19.    The FCC has explained that calls motivated in part by the intent to sell
11   property, goods, or services are considered telemarketing under the TCPA. See In re Rules
12   and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC
13   Rcd. 14014, ¶¶ 139-142 (2003). This is true whether call recipients are encouraged to
14   purchase, rent, or invest in property, goods, or services during the call or in the future. Id.
15          20.    In other words, offers “that are part of an overall marketing campaign to sell
16   property, goods, or services constitute” telemarketing under the TCPA. See In re Rules
17   and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC
18   Rcd. 14014, ¶ 136 (2003).
19          21.    If a call is not deemed telemarketing, a defendant must nevertheless
20   demonstrate that it obtained the plaintiff’s prior express consent. See In the Matter of Rules
21   and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961,
22   7991-92 (2015) (requiring express consent “for non-telemarketing and non-advertising
23   calls”).
24          22.    In regards to what constitutes an ATDS, the Ninth Circuit has explained “that
25   the statutory definition of ATDS includes device that stores telephone numbers to be called,
26   whether or not those numbers have been generated by a random or sequential number
27   generator.” Marks v. Crunch San Diego, LLC, 904 F. 3d 1041, 1043 (9th Cir. 2018).
28          23.    The Ninth Circuit has further explained that “By referring to the relevant

                                              5
                                   CLASS ACTION COMPLAINT
      Case 2:21-cv-00087-DGC Document 1 Filed 01/15/21 Page 6 of 16




1    device as an ‘automatic telephone dialing system,’ Congress made clear that it was
2    targeting equipment that could engage in automatic dialing, rather than equipment that
3    operated without any human oversight or control.” Marks, 904 F. 3d at 1052 (citing 47
4    U.S.C. § 227(a)(1)) (emphasis in Marks).
5                                             FACTS
6          24.    Beginning in approximately the end of 2015, Defendant began calling
7    Plaintiff’s cellular telephone number ending in 3273 (the “3273 Number”).
8          25.    In approximately the end of 2015, after the calls began, Plaintiff made
9    requests to Defendant’s employees to stop contacting her at the 3273 Number.
10         26.    Despite this, Defendant ignored Plaintiff’s requests and continued calling the
11   3273 Number. This is indicative of Defendant’s failure to maintain…..[cite internal dnc
12   elements]
13         27.    Upon Plaintiff answering the phone, Plaintiff heard a pause before they were
14   greeted by a live person. This pause is indicative of automatic telephone dialing system
15   (“ATDS”) technology.
16         28.    To place the calls, Defendant used a messaging platform (the “Platform”)
17   that permitted Defendant to transmit thousands of calls without any human involvement.
18         29.    The Platform has the capacity to store telephone numbers, which capacity
19   was in fact utilized by Defendant.
20         30.    The Platform has the capacity to generate sequential numbers, which
21   capacity was in fact utilized by Defendant.
22         31.    The Platform has the capacity to dial numbers in sequential order, which
23   capacity was in fact utilized by Defendant.
24         32.    The Platform has the capacity to dial numbers from a list of numbers, which
25   capacity was in fact utilized by Defendant.
26         33.    The Platform has the capacity to dial numbers without human intervention,
27   which capacity was in fact utilized by Defendant.
28         34.    At the time Plaintiff received these calls, she was the subscriber and/or sole

                                             6
                                  CLASS ACTION COMPLAINT
         Case 2:21-cv-00087-DGC Document 1 Filed 01/15/21 Page 7 of 16




1    user of the 3273 Number.
2            35.    The 3273 Number is Plaintiff’s personal cell phone number and not a
3    business phone number.
4            36.    The 3273 Number has been registered with the National Do Not Call
5    Registry since December of 2013.
6            37.    Defendant’s unsolicited communications, as described herein, constitute
7    telemarketing because they encourage the future purchase or investment in property, goods,
8    or services.
9            38.    At no point in time did Plaintiff provide Defendant with her express written
10   consent to be contacted by telephone calls using an ATDS.
11           39.    The telephone calls Plaintiff received originated from numerous telephone
12   numbers, including 480-424-3560.
13           40.    The telephone number 480-424-3560 is owned and/or operated by
14   Defendant. 1
15           41.    Defendant’s unsolicited calls caused Plaintiff harm, including invasion of
16   privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.
17   Defendant’s call also inconvenienced Plaintiff and caused disruption to her daily life.
18           CLASS ALLEGATIONS
19           PROPOSED CLASS
20           42.    Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on
21   behalf of themselves and all others similarly situated.
22           43.    Plaintiff brings this case on behalf of the Class defined as follows:
23           NO CONSENT CLASS: All persons within the United States to who,
24           within the four years prior to the filing of this Complaint, Defendant or
             anyone on Defendant’s behalf, placed a telephone call, using the same type
25           of equipment used to call Plaintiff, to said person’s cellular telephone
             number, for the purpose of promoting and/or advertising Defendant’s goods
26
             and/or services.
27

28   1
      See Chapman Volkswagen Scottsdale, https://www.chapmanvw.com/ (listing the number 480-
     424-3560, last visited January 14, 2021).
                                                 7
                                     CLASS ACTION COMPLAINT
      Case 2:21-cv-00087-DGC Document 1 Filed 01/15/21 Page 8 of 16




1
            DO NOT CALL CLASS: All persons in the United States who from four
2           years prior to the filing of this action: (1) were sent a phone call by or on
            behalf of Defendant; (2) more than one time within any 12-month period; (3)
3           where the person’s telephone number had been listed on the National Do Not
4           Call Registry for at least thirty days; (4) for the purpose of advertising and/or
            promoting and/or soliciting Defendant’s products and services.
5
            INTERNAL DO NOT CALL CLASS: All persons within the United States
6           who, within the four years prior to the filing of this Complaint, (1) were sent
7           a call from Defendant or anyone on Defendant’s behalf, (2) regarding
            Defendant’s property, goods, and/or services, (3) to said person’s residential
8           telephone number, (4) after making a request to Defendant to not receive
            future calls.
9

10          44.    Plaintiff reserves the right to modify the Class definitions as warranted as
11   facts are learned in further investigation and discovery.
12          45.    Defendant and its employees or agents are excluded from the Class. Plaintiff
13   does not know the number of members in the Class but believes the Class members number
14   in the several thousands, if not more.
15          NUMEROSITY
16          46.    Upon information and belief, Defendant has placed violative calls to cellular
17   telephone numbers belonging to thousands of consumers throughout the United States
18   without their prior express consent. The members of the Class, therefore, are believed to
19   be so numerous that joinder of all members is impracticable.
20          47.    The exact number and identities of the members of the Class are unknown at
21   this time and can only be ascertained through discovery. Identification of the Class
22   members is a matter capable of ministerial determination from Defendant’s call records.
23          COMMON QUESTIONS OF LAW AND FACT
24          48.    There are numerous questions of law and fact common to members of the
25   Class which predominate over any questions affecting only individual members of the
26   Class. Among the questions of law and fact common to the members of the Class are:
27                 a) Whether Defendant made non-emergency calls to Plaintiff’s and Class
28                     members’ cellular telephones using an ATDS;

                                              8
                                   CLASS ACTION COMPLAINT
      Case 2:21-cv-00087-DGC Document 1 Filed 01/15/21 Page 9 of 16




1                  b) Whether Defendant can meet its burden of showing that it obtained prior
2                     express written consent to make such calls;
3                  c) Whether Defendant’s conduct was knowing and willful;
4                  d) Whether Defendant initiated telemarketing calls to telephone numbers
5                     listed on the National Do Not Call Registry;
6                  e) Whether Defendant is liable for damages, and the amount of such
7                     damages; and
8                  f) Whether Defendant should be enjoined from such conduct in the future.
9           49.    The common questions in this case are capable of having common answers.
10   If Plaintiff’s claim that Defendant routinely transmits calls to telephone numbers assigned
11   to cellular telephone services is accurate, Plaintiff and the Class members will have
12   identical claims capable of being efficiently adjudicated and administered in this case.
13          TYPICALITY
14          50.    Plaintiff’s claims are typical of the claims of the Class members, as they
15   are all based on the same factual and legal theories.
16          ADEQUACY
17          51.    Plaintiff is a representative who will fully and adequately assert and protect
18   the interests of the Class, and has retained competent counsel. Accordingly, Plaintiff is an
19   adequate representative and will fairly and adequately protect the interests of the Class.
20          PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE
21          52.    A class action is superior to all other available methods for the fair and
22   efficient adjudication of this lawsuit, because individual litigation of the claims of all
23   members of the Class is economically unfeasible and procedurally impracticable. While
24   the aggregate damages sustained by the Class are in the millions of dollars, the individual
25   damages incurred by each member of the Class resulting from Defendant’s wrongful
26   conduct are too small to warrant the expense of individual lawsuits. The likelihood of
27   individual Class members prosecuting their own separate claims is remote, and, even if
28   every member of the Class could afford individual litigation, the court system would be

                                              9
                                   CLASS ACTION COMPLAINT
      Case 2:21-cv-00087-DGC Document 1 Filed 01/15/21 Page 10 of 16




1    unduly burdened by individual litigation of such cases.
2           53.      The prosecution of separate actions by members of the Class would create a
3    risk of establishing inconsistent rulings and/or incompatible standards of conduct for
4    Defendant.      For example, one court might enjoin Defendant from performing the
5    challenged acts, whereas another may not. Additionally, individual actions may be
6    dispositive of the interests of the Class, although certain class members are not parties to
7    such actions.
8                                              COUNT I
9                            Violations of the TCPA, 47 U.S.C. § 227(b)
                            (On Behalf of Plaintiff and No Consent Class)
10

11          54.      Plaintiff re-alleges and incorporates the foregoing allegations as if fully set

12   forth herein.

13          55.      It is a violation of the TCPA to make “any call (other than a call made for

14   emergency purposes or made with the prior express consent of the called party) using any

15   automatic telephone dialing system … to any telephone number assigned to a … cellular

16   telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

17          56.      The TCPA defines an “automatic telephone dialing system” (hereinafter

18   “ATDS”) as “equipment which has the capacity – (A) to store or produce telephone

19   numbers to be called, using a random or sequential number generator; and (B) to dial such

20   numbers.” Id. at § 227(a)(1).

21          57.      Defendant used an ATDS to make non-emergency telephone calls to the

22   cellular telephones of Plaintiff and the other members of the Class defined below.

23          58.      These calls were made without regard to whether or not Defendant had first

24   obtained express permission from the called party to make such calls.

25          59.      In fact, Defendant did not have prior express consent to call the telephones

26   of Plaintiff and the other members of the putative Class when its calls were made.

27          60.      Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using

28   an ATDS to make non-emergency telephone calls to the cell phones of Plaintiff and the

                                                10
                                     CLASS ACTION COMPLAINT
      Case 2:21-cv-00087-DGC Document 1 Filed 01/15/21 Page 11 of 16




1    other members of the putative Class without their prior express written consent.
2           61.     Defendant knew that it did not have prior express consent to make these calls,
3    and knew or should have known that it was using equipment that at constituted an
4    automatic telephone dialing system. The violations were therefore willful or knowing.
5           62.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,
6    Plaintiff and the other members of the putative Class were harmed and are each entitled to
7    a minimum of $500.00 in damages for each violation. Plaintiff and the members of the
8    Class are also entitled to an injunction against future calls. Id.
9
                                              COUNT II
10
                                  Violations of 47 C.F.R. § 64.1200
11
                         (On Behalf of Plaintiff and the No Consent Class)
12
            63.     Plaintiff re-alleges and incorporates the allegations of paragraphs 1-53 as if
13
     fully set forth herein.
14
            64.     It is a violation of the TCPA regulations promulgated by the FCC to “initiate
15
     any telephone call…using an automatic telephone dialing system…To any telephone
16
     number assigned to a paging service, cellular telephone service, specialized mobile radio
17
     service, or other radio common carrier service, or any service for which the called party is
18
     charged for the call.” 47 C.F.R. § 64.1200(a)(1)(iii).
19
            65.     Additionally, it is a violation of the TCPA regulations promulgated by the
20
     FCC to “[i]nitiate, or cause to be initiated, any telephone call that includes or introduces an
21
     advertisement or constitutes telemarketing, using an automatic telephone dialing
22
     system…other than a call made with the prior express written consent of the called party
23
     or the prior express consent of the called party when the call is made …” 47 C.F.R. §
24
     64.1200(a)(2).
25
            66.     Defendant transmitted calls using an automatic telephone dialing system to
26
     the telephone numbers of Plaintiff and members of the putative class without their prior
27
     express written consent.
28
            67.     These calls were made without regard to whether Defendant had first
                                               11
                                    CLASS ACTION COMPLAINT
      Case 2:21-cv-00087-DGC Document 1 Filed 01/15/21 Page 12 of 16




1    obtained express permission from the called party to make such calls. In fact, Defendant
2    did not have prior express written consent to call the telephones of Plaintiff and the other
3    members of the putative Class when its calls were made.
4           68.     Defendant has, therefore, violated § 64.1200(a) by using an automatic
5    telephone dialing system to make non-emergency telephone calls to the telephones of
6    Plaintiff and the other members of the putative Class without their prior express consent.
7           69.     Defendant knew that it did not have prior express written consent to make
8    these calls, and knew or should have known that it was using an automatic telephone dialing
9    system. The violations were therefore willful or knowing.
10          70.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,
11   Plaintiff and the other members of the putative Class were harmed and are each entitled to
12   a minimum of $500.00 in damages for each violation. Plaintiff and the class are also
13   entitled to an injunction against future calls. Id.
14          71.     Because Defendant knew or should have known that Plaintiff and the other
15   members of the putative Class had not given prior express consent to receive its messages
16   to their telephones the Court should treble the amount of statutory damages available to
17   Plaintiff and the other members of the putative Class pursuant to § 227(b)(3) of the TCPA.
18                                            COUNT III
19                                   Violations of 47 U.S.C. § 227
                   (On Behalf of Plaintiff and the Do Not Call Registry Class)
20

21          72.     Plaintiff re-alleges and incorporates the allegations of paragraphs 1-53 as if

22   fully set forth herein.

23          73.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that

24   “[n]o person or entity shall initiate any telephone solicitation” to “[a] residential telephone

25   subscriber who has registered his or her telephone number on the national do-not-call

26   registry of persons who do not wish to receive telephone solicitations that is maintained by

27   the federal government.”

28          74.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to

                                               12
                                    CLASS ACTION COMPLAINT
      Case 2:21-cv-00087-DGC Document 1 Filed 01/15/21 Page 13 of 16




1    any person or entity making telephone solicitations or telemarketing calls to wireless
2    telephone numbers.”
3           75.    47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall
4    initiate any call for telemarketing purposes to a residential telephone subscriber unless such
5    person or entity has instituted procedures for maintaining a list of persons who request not
6    to receive telemarketing calls made by or on behalf of that person or entity.”
7           76.    Any “person who has received more than one telephone call within any 12-
8    month period by or on behalf of the same entity in violation of the regulations prescribed
9    under this subsection may” may bring a private action based on a violation of said
10   regulations, which were promulgated to protect telephone subscribers’ privacy rights to
11   avoid receiving telephone solicitations to which they object. 47 U.S.C. § 227(c).
12          77.    Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be
13   initiated, telephone solicitations to telephone subscribers such as Plaintiff and the Do Not
14   Call Registry Class members who registered their respective telephone numbers on the
15   National Do Not Call Registry, a listing of persons who do not wish to receive telephone
16   solicitations that is maintained by the federal government.
17          78.    Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not
18   Call Registry Class received more than one telephone call in a 12-month period made by
19   or on behalf of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a
20   result of Defendant’s conduct as alleged herein, Plaintiff and the Do Not Call Registry
21   Class suffered actual damages and, under section 47 U.S.C. § 227(c), are entitled, inter
22   alia, to receive up to $500 in damages for such violations of 47 C.F.R. § 64.1200.
23          79.    To the extent Defendant’s misconduct is determined to be willful and
24   knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of
25   statutory damages recoverable by the members of the Do Not Call Registry Class.
26                                           COUNT III
27                VIOLATIONS OF 47 U.S.C. § 227 and 47 C.F.R. § 64.1200(d)
                   (On Behalf of Plaintiff and the Internal Do Not Call Class)
28

                                              13
                                   CLASS ACTION COMPLAINT
      Case 2:21-cv-00087-DGC Document 1 Filed 01/15/21 Page 14 of 16




1              80.   Plaintiff re-alleges and incorporates paragraphs 1-53 as if fully set forth
2    herein.
3              81.   In pertinent part, 47 C.F.R. § 64.1200(d) provides:
4
                     No person or entity shall initiate any call for telemarketing
5
                     purposes to a residential telephone subscriber unless such
6                    person or entity has instituted procedures for maintaining a list
                     of persons who request not to receive telemarketing calls made
7                    by or on behalf of that person or entity. The procedures
8                    instituted must meet the following minimum standards:

9
                     (1) Written policy. Persons or entities making calls for
10                   telemarketing purposes must have a written policy, available
                     upon demand, for maintaining a do-not-call list.
11
                     (2) Training       of         personnel   engaged        in
12                   telemarketing. Personnel engaged in any aspect of
13                   telemarketing must be informed and trained in the existence
                     and use of the do-not-call list.
14
               82.   Under 47 C.F.R § 64.1200(e), the rules set forth in 47 C.F.R. § 64.1200(d)
15
     are applicable to any person or entity making telephone solicitations or telemarketing calls
16
     to wireless telephone numbers.
17
               83.   Plaintiff and the Internal Do Not Call Class members made requests to
18
     Defendant not to receive calls from Defendant.
19
               84.   Defendant failed to honor Plaintiff and the Internal Do Not Call Class
20
     members’ opt-out requests.
21
               85.   Defendant’s refusal to honor opt-out requests is indicative of Defendant’s
22
     failure to implement a written policy for maintaining a do-not-call list and to train its
23
     personnel engaged in telemarketing on the existence and use of the do-not-call-list.
24
               86.   Thus, Defendant has violated 47 C.F.R. § 64.1200(d).
25
               87.   Pursuant to section 227(c)(5) of the TCPA, Plaintiff and the Internal Do Not
26
     Call Class members are entitled to an award of $500.00 in statutory damages, for each and
27
     every negligent violation.
28

                                               14
                                    CLASS ACTION COMPLAINT
      Case 2:21-cv-00087-DGC Document 1 Filed 01/15/21 Page 15 of 16




1           88.      As a result of Defendant’s knowing or willful conduct, Plaintiff and the
2    Internal Do Not Call Class members are entitled to an award of $1,500.00 in statutory
3    damages per violation.
4           89.      Plaintiff and the Internal Do Not Call Class members are also entitled to and
5    seek injunctive relief prohibiting Defendant’s illegal conduct in the future, pursuant to
6    section 227(c)(5).
7                                      PRAYER FOR RELIEF
8           WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the
9    following relief:
10                a) An order certifying this case as a class action on behalf of the Classes as
11                   defined above, and appointing Plaintiff as the representative of the Class and
12                   Plaintiff’s counsel as Class Counsel;
13                b) An award of actual and statutory damages for Plaintiff and each member of
14                   the Class;
15                c) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et seq.,
16                   and its implementing regulations, Plaintiff seeks for herself and each member
17                   of the Class $500.00 in statutory damages for each and every violation
18                   pursuant to 47 U.S.C. § 277(b)(3);
19                d) As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §§
20                   227, et seq., and its implementing regulations, Plaintiff seeks for herself and
21                   each member of the Classes treble damages, as provided by statute, up to
22                   $1,500.00 for each and every violation pursuant to 47 U.S.C. § 277(b)(3)(B)
23                   and § 277(b)(3)(C);
24                e) An order declaring that Defendant’s actions, as set out above, violate the
25                   TCPA;
26                f) An injunction requiring Defendant to cease all unsolicited call activity, and
27                   to otherwise protect the interests of the Class;
28                g) An injunction prohibiting Defendant from using, or contracting the use of,

                                                15
                                     CLASS ACTION COMPLAINT
      Case 2:21-cv-00087-DGC Document 1 Filed 01/15/21 Page 16 of 16




1                  an ATDS without obtaining, recipient’s consent to receive calls made with
2                  such equipment;
3              h) An injunction requiring Defendant to cease all calls to individuals who have
4                  requested to be removed from Defendant’s contact list;
5              i) A declaration that Defendant’s practices described herein violate 47 C.F.R.
6                  § 64.1200(a)(1)(iii);
7              j) A declaration that Defendant’s violations of 47 C.F.R. § 64.1200(a)(1)(iii)
8                  were willful and knowing; and
9              k) Such further and other relief as the Court deems necessary.
10                                         JURY DEMAND
11          Plaintiff hereby demand a trial by jury.
12                         DOCUMENT PRESERVATION DEMAND
13
            Plaintiff demands that Defendants take affirmative steps to preserve all records,
14
     lists, electronic databases or other itemizations associated with the allegations herein,
15

16   including all records, lists, electronic databases or other itemizations in the possession of

17   any vendors, individuals, and/or companies contracted, hired, or directed by Defendant to
18
     assist in sending the alleged communications.
19
     Dated: January 13, 2021
20

21   Respectfully submitted,

22
                                           By: /s/ Ignacio Hiraldo
23                                         IJH Law
                                           Ignacio Hiraldo, Esq.
24                                         Pro Hac Vice
                                           Florida Bar No. 0056031
25                                         1200 Brickell Ave.
                                           Suite 1950
26                                         Miami, FL 33131
                                           E: IJhiraldo@IJhlaw.com
27                                         T: 786.496.4469
28                                         Counsel for Plaintiff and the Proposed Class
                                              16
                                   CLASS ACTION COMPLAINT
